Citation Nr: 0723968	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  00-18 815A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of pneumonia.

2.  Entitlement to service connection for residuals of 
pneumonia secondary to coronary artery disease (CAD), status 
post myocardial infarction (heart attack) and coronary artery 
bypass graft (CABG).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957 and from May 1957 until retiring in June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In support of his claims, the veteran and his wife testified 
at a hearing at the RO in September 2004 before the 
undersigned Veterans Law Judge of the Board.

In December 2004, the Board remanded the claim for service 
connection for residuals of pneumonia, in the process noting 
there were two alternative bases for this claim - 1) direct 
incurrence in service (since the veteran initially had 
alleged contracting pneumonia in 1957/58, while in the 
military), including the threshold preliminary question of 
whether he had submitted new and material evidence to reopen 
this claim since it previously had been considered and denied 
on this basis in July 1999, but not appealed; and 2) whether 
he was entitled to service connection for these claimed 
residuals on the premise they were secondary to his CAD, 
status post heart attack and CABG.  Another claim before the 
Board concerned his purported entitlement to service 
connection for a hiatal hernia, gastroesophageal reflux 
disease (GERD) and Barrett's esophagus, which the Board also 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.

A January 2007 RO decision, on remand, granted the claim for 
service connection for GERD/Barrett's esophagus with history 
of hiatal hernia and assigned a 10 percent rating for the 
disability retroactively effective from July 13, 1998.  
In response, the veteran submitted a timely notice of 
disagreement (NOD) with the initial rating in March 2007.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  And 
the RO sent him a statement of the case (SOC) in April 2007.  
He still, however, if not already, needs to submit a timely 
substantive appeal (VA Form 9 or equivalent statement) before 
the Board has jurisdiction to consider whether he is entitled 
to a higher initial rating for this condition.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2006). 

Also in that January 2007 decision, the RO continued to deny 
the claim for service connection for residuals of pneumonia 
and returned the case to the Board for further appellate 
consideration of this remaining claim.  Unfortunately, 
as will be explained, the RO (AMC) only complied with some of 
the Board's prior remand directives.  So, regrettably, the 
Board must again remand the claim for service connection for 
residuals of pneumonia - but only to the extent this claim 
is predicated on a secondary relationship to the CAD.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The other 
component of this claim, insofar as whether there is new and 
material evidence, does not require any further development 
and, therefore, will be decided.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A July 1999 rating decision denied service connection for 
residuals of pneumonia (the veteran's claim at the time was 
predicated on the notion he had chronic residuals of 
pneumonia contracted in 1957/58, while he was in the 
military).  And although notified of that decision and 
apprised of his procedural and appellate rights, he did not 
appeal.

3.  The additional evidence submitted since that decision, by 
itself, or when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate this alleged basis of the claim and does not 
raise a reasonable possibility of substantiating it.


CONCLUSION OF LAW

The July 1999 rating decision is final, and new and material 
evidence has not been submitted to reopen the previously 
denied claim for service connection for residuals of 
pneumonia.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
- and unappealed, claim, and must notify the claimant of the 
evidence and information necessary to establish entitlement 
to service connection (in the event the claim is reopened).  
In further discussion, the Court noted that VA's obligation 
to provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Here, no VCAA letter was issued prior to the initial 
adjudication of the petition to reopen in August 2001.  A 
July 2002 RO letter informed the veteran of the evidence 
needed to support a claim for service connection, but it did 
not address VA's duty to assist him in developing his claim.  
The Board's December 2004 remand, however, was directed at 
correcting these deficiencies in the VCAA notice.  And a 
March 2005 RO letter, on remand, provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, as 
well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  That letter also 
defined new and material evidence and fully apprised him of 
the evidence required to reopen a previously denied claim, 
with an explanation as to why his prior claim was denied.  
Naturally, since that letter was issued prior to the Court's 
decision in Dingess/Hartman, the letter did not inform him 
how downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  But he received this additional, equally 
necessary, notice in an even more recent April 2007 
Dingess/Hartman letter.

There is no indication the RO/AMC readjudicated the petition 
to reopen after issuing that letter, but the Board finds no 
prejudice to the veteran as the claims file shows he 
responded to both the December 2005 SSOC and the March 2006 
Dingess/Hartman letter by submitting copies of duplicative 
evidence already of record.  Thus, all notice requirements 
were met.  38 U.S.C.A. § 5103(a), 5104, 7105; see also 
Dingess/Hartman, 19 Vet. App. at 493; Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) (There is nothing 
to review if no additional evidence is submitted).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, treatment records from the private 
care providers he identified, and the transcript of his 
hearing. 

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claim.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement the Board discuss in detail each and every piece 
of evidence submitted by the veteran or obtained on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Background of Original Claim

The veteran submitted his initial claim for VA benefits in 
July 1979.  While he listed residuals of pneumonia among the 
specific diseases or conditions for which he claimed service 
connection, the December 1979 rating decision inexplicably 
did not address this particular claim, which as a consequence 
left it pending.

A May 1999 deferred rating decision shows a review of the 
claims file revealed that the prior claim for residuals of 
pneumonia was not adjudicated in 1979, as it should 
have been, so the RO did so by considering the veteran's 
service medical records.  These records showed that, in 
December 1957, he presented with complaints of pleuritic-like 
pain that he said had been present for 60 hours with no other 
symptoms.  He was running a fever, but otherwise examination 
was negative.  His blood count, however, showed elevated 
white blood cells with a shift to the left.  Chest X-ray 
showed a small density (pneumonitis) in the left mid-lung 
field.  The diagnosis was early pneumonic process.  A January 
1958 Discharge Summary reflects that the pneumonitis was in 
the superior segment of the left lower lobe, and that he was 
treated with penicillin and placed on quarters for 12 days.  
He was discharged to duty after a chest X-ray showed a 
complete clearing of the pneumonic processes.

During an examination for an interim discharge from one of 
his earlier terms of enlistment, a November 1959 chest X-ray 
showed a small round area of increased density overlying the 
7th right anterior rib, which the radiologist noted probably 
represented a calcified granuloma, but the lung fields 
appeared clear of parenchymal infiltration.  The November 
1959 Report of Examination reflects that the examiner noted 
the 1958 incident of pneumonia and treatment for it and 
indicated there were no complications or residuals 
(sequelae).  He assessed the veteran's lungs and chest as 
normal and certified him as physically fit for discharge.

A November 1960 entry is largely illegible, but it appears to 
reflect the veteran complained of chest pain on bending and 
cough and that he had a fever which responded to aspirin.  
Examination revealed the lungs as clear to auscultation.  
While the examiner seems to have noted that a chest X-ray 
showed some type of positive pathology, subsequent entries 
show the veteran's assessment as the flu, for which he was 
placed on quarters for two days and also returned to flying 
status.  A February 1963 entry notes his prior granuloma and 
orders an X-ray, but no result is recorded.  He had an upper 
respiratory infection with nasal and purulent cough in 
January 1967.  The assessment also included bronchitis.  In 
May 1967 he was treated for flu syndrome, and examination 
revealed his lungs were clear.  
The chest X-ray was negative.

The veteran had a periodic physical examination in October 
1968.  On his Report Of Medical History he indicated his 
prior history of sinusitis, but he denied any prior history 
of chronic cough, shortness of breath, or chest pain or 
pressure.  The October 1968 request for a chest X-ray 
reflects a notation that he had a 10-year history of 
cigarette and pipe smoking.  The X-ray was within normal 
limits, and the October 1968 Examination Report reflects that 
his lungs and chest were assessed as normal.  He was deemed 
physically fit for general military service.



A late September 1970 entry reflects findings of a low grade 
fever and yellow sputum production.  Examination revealed the 
lungs as clear, and the assessment was an upper respiratory 
infection.  Follow-up approximately a week later reflects 
that a throat culture taken at the earlier visit revealed 
pneumococci, but that the veteran felt better at the follow-
up visit.  The October 1970 chest X-ray revealed no 
significant abnormalities and was assessed as within normal 
limits.  The assessment was resolving bronchitis.

In March 1973 and 1976, the veteran reported episodes of 
dizziness and blurred vision and chest pain.  The April 1973 
EKG and chest X-ray were normal.  The examiner in 1976 noted 
there was no history of lung problems.  The veteran's lungs 
were clear and his EKG was normal.  A July 1978 chest X-ray 
showed his heart and lungs were within normal limits.  The 
July 1978 Report of Examination for his periodic physical 
examination reflects that the examiner assessed the veteran's 
lungs and chest as normal, and he was deemed physically fit 
for military duty.  His retirement physical was conducted in 
March 1979.

On his Report Of Medical History, the veteran indicated 
previous chest pain or pressure, but no shortness of breath 
or chronic cough.  His 1958 episode of pneumonia was not 
mentioned by him or listed by the examiner.  In any event, 
the examiner assessed the veteran's lungs and chest as 
normal, and he was deemed physically fit for retirement.  An 
April 1979 chest X-ray revealed his heart and lungs as within 
normal limits.

The chest X-ray taken as part of the October 1979 VA 
examination showed mild coarseness of lung markings 
bilaterally.  The heart size and contour were within normal 
limits.  As already noted, the examination report reflects 
that the examiner noted the veteran's lungs as clear to 
auscultation and percussion but made no comment on the X-ray.



A July 1999 rating decision denied service connection for 
residuals of pneumonia, as the 1979 retirement examination 
had noted no chronic respiratory condition, with a normal 
chest X-ray, and since the 1979 VA examination was also 
unremarkable for any chronic respiratory condition.  A RO 
letter later that same month informed the veteran of the 
decision and of his procedural and appellate rights, in the 
event he elected to contest the decision by appealing it.  
But he did not.  Consequently, that decision became final and 
binding on him based on the evidence then of record.  See 
38 C.F.R. § 20.1103.

New and Material Evidence

Governing Laws and Regulations

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

The evidence added to the record since the July 1999 decision 
includes the veteran's private treatment records related to 
his CAD.  His lungs were assessed as clear shortly before his 
emergency CABG in December 2000.  After the surgery, however, 
December 2000 X-rays revealed infiltrates.  Mid-February 2001 
X-rays showed a mild interstitial process with a pleural 
process on the right, and a late February 2001 X-ray showed 
probable left-sided pneumonia, and another late February 2001 
X-ray showed scarring.

An August 2001 report of the veteran's private doctor, Dr. 
Perez, reflects that he opined the veteran developed 
pneumonia secondary to the heart failure in 2000 due to 
retention of fluids, and that he required hospitalizations in 
February and April 2001 for pulmonary problems.  Dr. Perez 
said the veteran developed pneumonia secondary to his heart 
attack.  Dr. Perez examined the veteran in May 2004 as part 
of his clearance for surgery for prostate cancer, noting that 
a chest X-ray showed probable mild interstitial fibrosis, 
previous granulomatous disease, mild chronic obstructive 
pulmonary disease (COPD), and tortuosity of the 
thoracic aorta.  His diagnoses included COPD, controlled with 
Atrovent.

To the extent Dr. Perez attributes the veteran's pneumonia to 
his heart disease, and more specifically to the fluid 
retention arising out of it, this will be addressed when 
adjudicating the claim for secondary service connection.  But 
suffice it to say that this additional evidence is 
nonetheless new since it was not considered by rating 
officials when previously adjudicating the claim in 1999 and 
is not cumulative or redundant of evidence on file at that 
time since it shows the veteran had a relatively recent bout 
of pneumonia in 2000, following his heart attack and heart 
surgery (so has the condition claimed, i.e., current 
disability).  This additional evidence, however, is 
irrelevant to the issue of whether his bout of pneumonia in 
2000 is related to the pneumonia he had in service in 1958 - 
so immaterial to the question of whether he has chronic 
residuals of pneumonia that were directly incurred in 
service.  While there is at least one medical opinion linking 
his current COPD to his CAD residuals, there has been no 
medical evidence added to the record which even suggests any 
lasting residuals from the bout of pneumonia he had during 
service, in 1958.  None of the evidence added to the record 
since 1999 shows the 1958 incident of pneumonia to have been 
anything other than an acute and transitory infection that 
resolved completely prior to him retiring from the military 
in June 1979.  In other words, while this evidence is most 
relevant to his claim for secondary service connection, it is 
not germane to reopening his previously denied, and 
unappealed, claim for direct service connection arising out 
of the 1958 bout of pneumonia.  And this is the type of 
medical nexus evidence needed to reopen this component of the 
claim.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).

The veteran's lay assertions, and even those of his wife 
during the hearing (see Transcript, p. 7), of a relationship 
between the bout of pneumonia during service in 1958 and 
after service in 2000 are insufficient to provide this 
necessary medical nexus.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Thus, the Board finds that, while evidence added to the 
record since July 1999 is new, it still is not material since 
it does not raise a reasonable possibility of substantiating 
the claim for service connection for residuals of pneumonia 
on a direct incurrence in service basis.  38 C.F.R. 
§ 3.156(a).  And inasmuch as the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the previously denied claim for service connection for 
residuals of pneumonia is denied (to the extent this claim is 
predicated on direct incurrence of this condition 
in service).


REMAND

As mentioned, the veteran is also claiming entitlement to 
service connection for residuals of pneumonia on the 
alternative premise he contracted pneumonia in 2000 or 
thereabouts as a result of fluid retention attributable to 
his CAD - a condition that records show was service 
connected in July 2001.  See 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating 
service connection is permissible on this alternative, 
secondary, basis if it is established the documented 
pneumonia in 2000 was either proximately due to, the result 
of, or chronically aggravated by the CAD).

The Board's prior, December 2004, remand instructed the AMC 
to ensure the veteran received proper VCAA notice.  
Unfortunately, the March 2005 VCAA letter sent on remand did 
not address service connection on this remaining secondary 
basis, and there is no prior letter or any letter since sent 
addressing this specific basis of the claim.  The veteran is 
entitled, as a matter of law, to compliance with the Board's 
remand directives.  And the Board, itself, errs in failing to 
ensure this compliance.  See Stegall v. West, 11 Vet. App. 
268 (1998).



Accordingly, the claim for secondary service connection is 
again REMANDED for the following development and 
consideration:

1.  Send the veteran another VCAA letter 
- this time addressing his claim for 
secondary service connection, including an 
explanation of the type of evidence needed 
to substantiate this specific basis of the 
claim, apprising him of his and VA's 
respective responsibilities in obtaining 
this supporting evidence, asking that he 
submit any relevant evidence in his 
possession, and explaining the type of 
evidence needed to establish a downstream 
disability rating and effective date.

2.  Then readjudicate the veteran's claim 
for service connection for residuals of 
pneumonia, secondary to his CAD, in light of 
any additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
send him and his representative an SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


